   Case 3:19-sw-00099-DJN Document 3 Filed 03/13/19 Page 1 of 1 PageID# 21


                                                                                        MAR i 3 2019
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 BLACK DELL INSPIRON ONE 2020
                                                   Case No.3:I9SW
 DESKTOP, MODEL W06B AND THE
 BLUE TOSHIBA LAPTOP, MODEL
                                                   Filed Under Seal
 SATELLITE,S/N 6B35I781W LOCATED
 AT 300 ARBORETUM PLACE,SUITE 500,
 RICHMOND, VA 23236
                                       MOTION TO SEAL


       COMES NOW the United States of America through its undersigned attorney and

requests that the accompanying Search and Seizure Warrant, the Application for Search and

Seizure Warrant, the Search and Seizure Warrant Affidavit and Attachments, the Inventory

Returns, this Motion to Seal, and the Order to Seal be placed under seal of this Court for the

following reasons:

        1. The government states that the disclosure of the documents could alert suspects in a

criminal investigation and/or hinder the government's efforts in the investigation by causing the

flight of the target and/or confederates, as well as the destruction of evidence.

       2. The government requests that the staled documents be placed under seal by this Court

for a period of one hundred and eighty (180) days.

                                                              Respectfully submitted,

                                                              0.Zachary Terwilliger
                                                              United States Attome


       Date: March         2019                       By:
                                                                igela MastandreVMiller
                                                              Assistant United States Attorney
                                                              United States Attorney's Office
                                                              919 East Main Street, Suite 1900
                                                              Richmond, VA 23219
                                                              Telephone: 804-819-5400
